Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendment filed 03 August 2020 has been entered. Claims 3, 7, 8, 10 and 11 have been amended. Claims 1 – 17 are pending in the application.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2 and 14 – 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Higashidozono (US 10781804 B2, note PCT filing of WO2018/043186).

Regarding Claim 2, Higashidozono discloses a valve (Figs 1, 2A-2C) with “a main valve element (21) including a main valve element portion (21C); a valve body (2A) including a valve chamber (5) with a valve orifice (6A), the valve orifice (6A) being adapted to be in contact with or away from the main valve element portion (21C), a Ps inlet/outlet port (9) communicating with a suction chamber of a compressor, a Pd introduction port (8) arranged upstream of the valve orifice and communicating with a discharge chamber of the compressor, and a Pc inlet/outlet port (10) arranged downstream of the valve orifice (6A) and communicating with a crank chamber of the compressor (as discussed under “Related Art”); an electromagnetic actuator (30) including a plunger (25), the electromagnetic actuator being adapted to move the main valve element (21) in a direction to open or close the valve orifice (6A); a pressure-sensitive chamber (4) adapted to receive a suction pressure Ps from the compressor via the Ps inlet/outlet port (9); and a pressure-sensitive reaction member (22) adapted to urge the main valve element (21) in the direction to open or close the valve orifice (6A) in accordance with a pressure in the pressure-sensitive chamber (4), wherein: the Ps inlet/outlet port or the pressure-sensitive chamber (4) is provided at one end of the main valve element (21) so that the suction pressure Ps acts on the one end (21A) of the main valve element, the Pc inlet/outlet port (10) is provided at [an other] end (21C) of the main valve element, and a pressure equalizing passage (26) is provided, the pressure equalizing passage being adapted to guide the suction pressure Ps to a Ps introduction chamber (at 21E) provided at the other end of the main valve element (21), so that the suction pressure Ps acts on the other end (21C) of the main valve element (21), when the valve orifice (6A) is fully open (Fig 2C), introduction of a pressure Pc in the crank chamber from the Pc inlet/outlet port (10) into the Ps introduction chamber (at 21E) is stopped, and the suction pressure Ps is introduced into the Ps introduction chamber via the pressure equalizing passage (26) so that the suction pressure Ps acts on the one end (21A) and the other end (21C)  of the main valve element, and when a valve opening degree of the valve orifice (6A) is controlled (Fig 2B) or when the valve orifice is closed (Fig 2A), the pressure Pc in the crank chamber is introduced into the Ps introduction chamber (at 21E) via the Pc inlet/outlet port (10) so that the pressure Pc in the crank chamber acts on the other end (21C) of the main valve element and the suction pressure Ps acts on the one end (21A) of the main valve element (21).”

Regarding Claim 14, Higashidozono discloses a valve (Figs 1, 2A-2C) with “a main valve element (21) including a main valve element portion (21C); a valve body (2A) including a valve chamber (5) with a valve orifice (6A), the valve orifice (6A) being adapted to be in contact with or away from the main valve element portion (21C), a Ps inlet/outlet port (9) communicating with a suction chamber of a compressor, a Pd introduction port (8) arranged upstream of the valve orifice and communicating with a discharge chamber of the compressor, and a Pc inlet/outlet port (10) arranged downstream of the valve orifice (6A) and communicating with a crank chamber of the compressor (as discussed under “Related Art”); an electromagnetic actuator (30) including a plunger (25), the electromagnetic actuator being adapted to move the main valve element (21) in a direction to open or close the valve orifice (6A); a pressure-sensitive chamber (4) adapted to receive a suction pressure Ps from the compressor via the Ps inlet/outlet port (9); and a pressure-sensitive reaction member (22) adapted to urge the main valve element (21) in the direction to open or close the valve orifice (6A) in accordance with a pressure in the pressure-sensitive chamber (4), wherein: the Ps inlet/outlet port or the pressure-sensitive chamber (4) is provided at one end of the main valve element (21) so that the suction pressure Ps acts on the one end (21A) of the main valve element, and the Pc inlet/outlet port (10) is provided at [an other] end (21C) of the main valve element, so that a pressure Pc in the crank chamber from the compressor acts on the other end (21C) of the main valve element, and a pressure acting on the one end of the main valve element or a pressure acting on the other end of the main valve element is switched between the suction pressure Ps and the pressure Pc in the crank chamber when the valve orifice is fully open (Fig 2C) and either when a valve opening degree of the valve orifice is controlled (Fig 2B) or when the valve orifice is closed (Fig 2A).”
That is, when the valve changes states between Figs 2A-2B-2C, the pressure is switched between Ps and Pc and the orifice goes from being closed to being controlled or open.

Higashidozono further discloses a valve in which:

Regarding Claim 15, “when the valve orifice (6A) is fully open (Fig 2C), a pressure acting on the one end (21A) of the main valve element is equal to a pressure acting on the other end (21C) of the main valve element (that is, zero), and when a valve opening degree of the valve orifice (6A) is controlled (Fig 2B) or when the valve orifice is closed (Fig 2A), a pressure acting on the one end (21A) of the main valve element or a pressure acting on the other end (21C) of the main valve element is switched, and the main valve element (21) is adapted to be urged in a valve-closing direction in response to a pressure difference between the one end and the other end of the main valve element.”
For example, a low pressure at Ps causes the bellows at 22 to contract, thus causing the main valve element (21) to shift as claimed.

Regarding Claim 16, “when the valve orifice (6A) is fully open (Fig 2C), introduction of the pressure Pc in the crank chamber from the Pc inlet/outlet port (10) into a Ps introduction chamber (at 21E) provided at the other end (21C) of the main valve element is stopped so that the suction pressure Ps acts on the one end and the other end of the main valve element, and when a valve opening degree of the valve orifice is controlled (Fig 2B) or when the valve orifice is closed (Fig 2A), the pressure Pc in the crank chamber is introduced into the Ps introduction chamber (at 21E) via the Pc inlet/outlet port (10) so that the pressure Pc in the crank chamber acts on the other end (21C) of the main valve element and the suction pressure Ps acts on the one end (21A) of the main valve element, and the main valve element (21) is adapted to be urged in a valve-closing direction in response to a pressure difference between the one end (21A) and the other end (21C) of the main valve element (as noted regarding Claim 15).”

Regarding Claim 17, “a pressure equalizing passage (26) is provided, the pressure equalizing passage being adapted to guide the suction pressure Ps to the Ps introduction chamber (at 21E) so that the suction pressure Ps acts on the other end (21E) of the main valve element.”

Allowable Subject Matter
Claims 1 and 3 – 13 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you should have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753